Citation Nr: 0941973	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant is entitled to use unreimbursed medical 
expenses of Medicare Part B payments made on behalf of 
herself and the Veteran to reduce her countable income for VA 
death pension benefits awarded effective December 26, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to June 
1945.  The Veteran passed away in December 2005, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In January 2006, the appellant filed a claim for entitlement 
to death pension benefits.  In March 2006, she submitted a 
statement of medical expenses, which listed expenses 
including:  (1) Medicare Part B payments on the Veteran's 
behalf in the amount of $938.00; (2) Medicare Part B spend 
down payments on her own behalf in the amount of $619.00; (3) 
funeral expenses on the Veteran's behalf in the amount of 
$7,453.15; (4) pharmacy expenses for the Veteran and herself 
in the amount of $65.00; and (5) travel expenses to the 
pharmacy in the amount of $74.00.  In October 2006, the RO 
granted the appellant's claim for death pension benefits, 
effective December 26, 2005 which was the date of the 
Veteran's death, but only deducted the reported funeral 
expenses from the appellant's countable income in determining 
the amount of death pension to which she was entitled.  She 
filed a notice of disagreement in November 2006, and 
perfected her appeal in September 2007.  In August 2007, the 
RO amended its October 2006 decision, and included the 
appellant's claimed pharmacy and travel expenses, in addition 
to the funeral expenses, as deductible expenses for death 
pension benefits purposes.  However, the RO did not consider 
the Medicare Part B expenses noted by the appellant to be 
deductible medical expenses.  The appellant contends that the 
Medicare Part B expenses paid on the Veteran's behalf and her 
own behalf are deductible medical expenses for death pension 
benefits purposes.

Pursuant to VA regulation, there will be excluded from the 
amount of a surviving spouse's annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  38 C.F.R. § 3.272(g) (2009).  
Unreimbursed medical expenses will be excluded from countable 
income when all of the following requirements are met: (i) 
they were or will be paid by a surviving spouse for medical 
expenses of the spouse, veteran's children, parents and other 
relatives for whom there is a moral or legal obligation for 
support; (ii) they were or will be incurred on behalf of a 
person who is a member or a constructive member of the 
spouse's household; and (iii) they were or will be in excess 
of 5 percent of the applicable maximum annual pension rate or 
rates for the spouse (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(2).  Medicare Part 
B premiums are considered common allowable medical expenses.  
See M21-1MR V.iii.1.G.42.c.  However, in order to use 
unreimbursed medical expenses to reduce countable income, the 
expenses must be paid on or after the date of pension 
entitlement or the date of the Veteran's death (if after the 
date of pension entitlement).  See M21-1MR V.iii.1.G.42.a.  

In addition to her statement of medical expenses, noted 
above, the appellant submitted computer printouts showing 
payments for prescriptions for the Veteran and herself for 
January 2005 through December 2005, a Verification of 
Assistance form reflecting that the appellant made spend down 
payments from January 2005 through December 2005 in the 
amount of $619.00, and a funeral home receipt reflecting 
payment in February 2006.  Although the evidence of record 
shows that the appellant's Medicare Part B spend down 
payments in the amount of $619.00 were made between January 
2005 and December 2005, prior to the Veteran's death and the 
effective date of the award of death pension benefits, the 
appellant has not submitted any argument or evidence 
indicating when the Medicare Part B payments made on behalf 
of the Veteran were paid, to include whether they were paid 
on or after the date of pension entitlement or the date of 
the Veteran's death.  Thus, the RO should request that the 
appellant submit evidence reflecting when the Medicare Part B 
payments on the Veteran's behalf were made.  In addition, the 
RO should request a statement from the Social Security 
Administration reflecting how much the appellant paid for 
Medicare Part B insurance on her own behalf and on the 
Veteran's behalf on and after the date of the Veteran's 
death, regardless of when the indebtedness occurred.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
appellant regarding the issue currently on 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The notice must advise the 
appellant of the requirements necessary to 
establish her claim and of the types of 
evidence available to establish her claim.  
The notice must also request that the 
appellant provide evidence showing when 
the claimed Medicare Part B payments made 
on her own behalf and made on the 
Veteran's behalf were paid.  The appellant 
and her representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the record on appeal.

2.  The RO must obtain verification from 
the Social Security Administration of the 
date(s) of payment and the amount(s) that 
the appellant paid for Medicare Part B 
insurance on her own behalf and on the 
Veteran's behalf on and after December 26, 
2005.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received, the 
claim on appeal must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the appellant and her representative.  
After the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

4.  THE APPELLANT'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



